Exhibit 10.5
THIS SECURITY AGREEMENT AMENDMENT AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN
ALL RESPECTS TO THE TERMS OF A SECOND AMENDED AND RESTATED SUBORDINATION
AGREEMENT OF EVEN DATE HEREWITH BETWEEN THE AGENT OF THE SECURED PARTIES AND
SAND HILL FINANCE, LLC.
THIRD SECURITY AGREEMENT AMENDMENT
     This THIRD SECURITY AGREEMENT AMENDMENT (the “Amendment”) is made as of
October 30, 2008 between BlueLine Capital Partners, LP, a Delaware limited
partnership with an office located at 4115 Blackhawk Plaza Circle, Suite 100,
Danville, CA 94596, as agent (hereinafter, in such capacity, the “Agent”) for
itself and the other lenders listed on the signature pages hereto (hereinafter,
collectively, the “Secured Parties”), the Secured Parties and AXS-One Inc., a
Delaware corporation with its principal executive offices located at 301 Route
17 North, Rutherford, NJ 07070, Attention: President (the “Debtor”).
     WHEREAS, on May 29, 2007, the Debtor issued in favor of certain of the
Secured Parties (the “May Secured Parties”), promissory notes (collectively the
“May 2007 Notes”), in the aggregate principal amount of Five Million Dollars
($5,000,000) and such May 2007 Notes were issued pursuant to the terms of a
Convertible Note and Warrant Purchase Agreement dated as of May 29, 2007 between
the Debtor and the May Secured Parties;
     WHEREAS, on November 16, 2007, the Debtor issued in favor of certain of the
Secured Parties (the “November Secured Parties”), promissory notes
(collectively, the “November 2007 Notes”), in the aggregate principal amount of
Three Million Seven Hundred and Fifty Thousand Dollars ($3,750,000) and such
November 2007 Notes were issued pursuant to the terms of a Convertible Note and
Warrant Purchase Agreement (the “November Purchase Agreement”) dated as of
November 13, 2007, between the Debtor and the November Secured Parties (such
transaction, the “November Financing”);
     WHEREAS, on July 24, 2008, the Debtor issued in favor of certain of the
Secured Parties (the “July 2008 Secured Parties”), promissory notes
(collectively, the “July 2008 Notes”), in the aggregate principal amount of Two
Million One Hundred Thousand Dollars ($2,100,000) and such July 2008 Notes were
issued pursuant to the terms of a Convertible Note and Warrant Purchase
Agreement (the “July 2008 Purchase Agreement”) dated as of July 24, 2008,
between the Debtor and the July 2008 Secured Parties (such transaction, the
“July 2008 Financing”);
     WHEREAS, in connection with the issuance of the May 2007 Notes, the Debtor
entered into that certain Security Agreement dated as of May 29, 2007, between
the Debtor, the Agent and the Secured Parties described therein, which agreement
was amended (i) in connection with the issuance of the November 2007 Notes
pursuant to a Security Agreement Amendment dated November 16, 2007 between the
Company, the Agent and certain of the Secured Parties (such amendment, the
“First Amendment” and (ii) in connection with the issuance of the July 2008
Notes pursuant to a Second Security Agreement Amendment dated July 24, 2008
between the

 



--------------------------------------------------------------------------------



 



Company, the Agent and certain of the Secured Parties (such amendment, the
“Second Amendment” (such security agreement as amended pursuant to the First
Amendment and the Second Amendment, the “Security Agreement”);
     WHEREAS, on the date hereof, the Debtor has issued in favor of certain of
the Secured Parties (the “October 2008 Secured Parties”), promissory notes
(collectively, the “October 2008 Notes”), in the aggregate principal amount of
One Million and One Hundred Thousand Dollars ($1,100,000) and the October 2008
Notes have been issued pursuant to the terms of a Convertible Note and Warrant
Purchase Agreement (the “October 2008 Purchase Agreement”) as of October 30,
2008, between the Debtor and the October 2008 Secured Parties (such transaction,
the “October 2008 Financing”);
     WHEREAS, it is a condition precedent to the October 2008 Secured Parties’
making any loans under the October 2008 Purchase Agreement and the October 2008
Notes or otherwise extending credit to the Debtor that the Debtor execute and
deliver this Amendment; and
     WHEREAS, the Debtor, the Agent and each of the Secured Parties desires to
amend the Security Agreement in order to secure the Debtor’s obligations
pursuant to the October 2008 Notes;
     NOW, THEREFORE, in consideration of the premises and to induce the
October 2008 Secured Parties to extend the loans to the Debtor pursuant to the
October 2008 Notes, the Debtor and the Secured Parties hereby agree as follows:
1. Capitalized Terms. Capitalized terms used and not defined herein shall have
the respective meanings ascribed to such terms in the Security Agreement.
2. Amendment to the Security Agreement.
     (a) Section 1(c) of the Security Agreement is hereby amended by inserting
in the place of clause (viii) of the defined term “Permitted Encumbrances” the
following: “or (viii) the security interests of Sand Hill Finance, LLC as set
forth in the Second Amended and Restated Subordination Agreement dated as of
October 30, 2008 between Sand Hill Finance, LLC and the Agent for the Secured
Parties.”
     (b) Section 1(c) of the Security Agreement is hereby amended by deleting
the following defined terms and replacing them with amended definitions set
forth below:
     “Note” and “Notes” means the May 2007 Notes, the November 2007 Notes, the
July 2008 Notes and/or the October 2008 Notes. This definition shall supersede
the definition of such terms set forth in the recitals to this Agreement.
     “Purchase Agreement” means the May Purchase Agreement, the November
Purchase Agreement, the July Purchase Agreement, and/or the October 2008
Purchase Agreement as applicable. This definition shall supersede the definition
of such term in the recitals to this Agreement.

2



--------------------------------------------------------------------------------



 



     “Secured Parties” shall mean (i) the holders of the May 2007 Notes that
executed this Agreement, (ii) the holders of the November 2007 Notes that are
made party to this Agreement pursuant to the Security Agreement Amendment dated
as of November 16, 2007 between the Company, the Agent and the other parties set
forth therein (iii) the holders of the July 2008 Notes that are made party to
the Security Agreement pursuant to the Second Security Agreement Amendment dated
as of July 24, 2008, between the Debtor, the Agent and the other parties set
forth therein and (iv) the holders of the October 2008 Notes that are made party
to the Security Agreement pursuant to the Third Security Agreement Amendment
dated as of October 30, 2008, between the Debtor, the Agent and the other
parties set forth therein.
     “Warrants” shall mean the warrants to purchase Common Stock of the debtor
issued pursuant to the May Purchase Agreement, the November Purchase Agreement,
the July Purchase Agreement or the October 2008 Purchase Agreement, as
applicable.
     (c) Section 1(c) of the Security Agreement is hereby amended by inserting
the following defined terms in appropriate alphabetical order therein:
     “October 2008 Notes” means the Series E 6% Secured Convertible Promissory
Notes of the Debtor in the aggregate principal amount of One Million One Hundred
Thousand Dollars ($1,100,000) issued pursuant to the October 2008 Purchase
Agreement.
     “October 2008 Purchase Agreement” means the Convertible Note and Warrant
Purchase Agreement dated as of October 30, 2008 among the Debtor and certain of
the Secured Parties.
3. Joinder. The October 2008 Secured Parties executing this Amendment are hereby
joined to and made party to the Security Agreement as amended pursuant to the
First Amendment, the Second Amendment and hereby as “Secured Parties” thereunder
and agree to be bound by all of the terms thereof. The Debtor, the Agent, the
May Secured Parties, the November Secured Parties and the July Secured Parties
hereby consent to such joinder.
4. Consent to October 2008 Financing. The Secured Parties hereby consent to the
October 2008 Financing and, in connection therewith, the Debtor’s execution,
delivery and performance of the October 2008 Purchase Agreement, the sale of the
October 2008 Notes and the consummation of the other transactions and execution
and performance of the other agreements and documents contemplated by the
October 2008 Purchase Agreement.
5. Consent to pari passu Rank. The Secured Parties hereby acknowledge and agree
that the security interests granted in connection with the October 2008 Notes
will rank pari passu in priority of payment and in all other respects with the
security interests granted in connection with the May 2007 Notes, November 2007
Notes and July 2008 Notes, and the Secured Parties hereby consent to such pari
passu ranking for all purposes under the Security Agreement, the May 2007 Notes,
the November 2007 Notes, July 2008 Notes and the related transaction documents.

3



--------------------------------------------------------------------------------



 



6. Full Force and Effect of the Security Agreement. Except as specifically
amended pursuant to the First Amendment, the Second Amendment and hereby, the
Security Agreement shall remain of full force and effect and is hereby ratified
and affirmed in all respects.
7. Governing Law, etc. This Amendment shall be deemed to be a contract made
under the laws of the State of New York and shall be construed in accordance
with such laws without reference to conflict of laws.
8. Counterparts; Facsimile Execution. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Executed signature pages
delivered by facsimile or other means of electronic image transmission shall
have the same force and effect as an original thereof.
[Signature pages follow.]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Third Security Agreement
Amendment to be duly executed and delivered as of the date first above written.

            AXS-ONE INC.
      By:   /s/ William P. Lyons         Name:   William P. Lyons       
Title:   CEO        BLUELINE CAPITAL PARTNERS, LP, as Agent
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner   

5



--------------------------------------------------------------------------------



 



         

OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
THIRD SECURITY AGREEMENT AMENDMENT
The undersigned, as a Secured Party, hereby executes and delivers the Third
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Third Security Agreement Amendment and
signature pages of the other parties named in said Third Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Third Security Agreement Amendment.

            Print Name: BlueLine Capital Partners II, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner   

6



--------------------------------------------------------------------------------



 



         

OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
THIRD SECURITY AGREEMENT AMENDMENT
The undersigned, as a Secured Party, hereby executes and delivers the Third
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Third Security Agreement Amendment and
signature pages of the other parties named in said Third Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Third Security Agreement Amendment.

            Print Name: BlueLine Capital Partners III, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner   

7



--------------------------------------------------------------------------------



 



         

OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
THIRD SECURITY AGREEMENT AMENDMENT
The undersigned, as a Secured Party, hereby executes and delivers the Third
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Third Security Agreement Amendment and
signature pages of the other parties named in said Third Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Third Security Agreement Amendment.

            Print Name: Jurika Family Trust U/A 1989
      By:   /s/ William K. Jurika         Name:   William K. Jurika       
Title:   Trustee   

8



--------------------------------------------------------------------------------



 



         

OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
THIRD SECURITY AGREEMENT AMENDMENT
The undersigned, as a Secured Party, hereby executes and delivers the Third
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Third Security Agreement Amendment and
signature pages of the other parties named in said Third Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Third Security Agreement Amendment.

            Print Name: Aston Assets, S.A.
      By:   /s/ Alejandro Gonzalez         Name:   Alejandro Gonzalez       
Title:   Legal Representative (Power of attorney)   

9



--------------------------------------------------------------------------------



 



         

OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
THIRD SECURITY AGREEMENT AMENDMENT
The undersigned, as a Secured Party, hereby executes and delivers the Third
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Third Security Agreement Amendment and
signature pages of the other parties named in said Third Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Third Security Agreement Amendment.

            Print Name: Daniel H. Burch
      By:   /s/ Daniel H. Burch         Name:           Title:      

10



--------------------------------------------------------------------------------



 



         

OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
THIRD SECURITY AGREEMENT AMENDMENT
The undersigned, as a Secured Party, hereby executes and delivers the Third
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Third Security Agreement Amendment and
signature pages of the other parties named in said Third Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Third Security Agreement Amendment.

            Print Name: Harold D. Copperman
      By:   /s/ Harold D. Copperman         Name:           Title:      

11



--------------------------------------------------------------------------------



 



         

OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
THIRD SECURITY AGREEMENT AMENDMENT
The undersigned, as a Secured Party, hereby executes and delivers the Third
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Third Security Agreement Amendment and
signature pages of the other parties named in said Third Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Third Security Agreement Amendment.

            Print Name: Robert J. Migliorino
      By:   /s/ Robert J. Migliorino         Name:           Title:      

12



--------------------------------------------------------------------------------



 



         

OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
THIRD SECURITY AGREEMENT AMENDMENT
The undersigned, as a Secured Party, hereby executes and delivers the Third
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Third Security Agreement Amendment and
signature pages of the other parties named in said Third Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Third Security Agreement Amendment.

              Print Name: Primafides (Suisse) SA & Earl Trust AG as Co-Trustees
of the Sirius Trust
    By:   /s/ N. Mifsud /s/ M. Garcia   /s/ L. Spencer /s/ P. Palmiero     
Name:   N. Mifsud / M. Garcia L. Spencer/P. Palmiero       Title:   Primafides
(Suisse) SA
Directors   Earl Trust AG  

13



--------------------------------------------------------------------------------



 



OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
THIRD SECURITY AGREEMENT AMENDMENT
The undersigned, as a Secured Party, hereby executes and delivers the Third
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Third Security Agreement Amendment and
signature pages of the other parties named in said Third Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Third Security Agreement Amendment.

            Print Name: Philip L. Rugani
      By:   /s/ Philip L. Rugani         Name:   Philip L. Rugani       
Title:   Executive VP, Field Operations   

14



--------------------------------------------------------------------------------



 



         

OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
THIRD SECURITY AGREEMENT AMENDMENT
The undersigned, as a Secured Party, hereby executes and delivers the Third
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Third Security Agreement Amendment and
signature pages of the other parties named in said Third Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Third Security Agreement Amendment.

            Print Name: William P. Lyons
      By:   /s/ William P. Lyons         Name:   William P. Lyons       
Title:   Chief Executive Officer     

15